DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-18, and 20 of U.S. Patent No.11,176,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 2 of the current application corresponds with claim 1 of U.S. Patent No.11,176,757.
Claim 1 of U.S. Patent No.11,176,757 anticipates claim 2 of the current application because it includes all of the limitations of claim 2 of the current application.
Below is a claim mapping between claim 2 of the current application and claim 1 of U.S. Patent No.11,176,757
Current Application
U.S. Patent No.11,176,757
2. A mixed reality device comprising: a hardware computer processor; and a non-transitory computer readable medium storing software instructions executable by the hardware computer processor to cause the mixed reality device to perform operations comprising: 
1. A system comprising: a mixed reality device; a hardware computer processor; a non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor to cause the system to perform operations comprising: 

a location within the virtual environment of a virtual object; 
one or more interest rules indicating that, in response to the user picking up the virtual object, the virtual assistant moves to at least within a predetermined minimum distance of the user in the virtual environment and a gaze of the virtual assistant turns towards the virtual object; one or more suggestion rules that, in response to an idle time of the user exceeding an idle threshold, causes the virtual assistant to suggest an action to the user; -94-access sensor data from the mixed reality device, the sensor data including at least one of speech tracking, eye tracking, totem tracking, or gesture/pose tracking; execute the logic based at least on the sensor data and the virtual environment data; and output to the mixed reality device updates to the virtual environment for display by the mixed reality device, wherein representation of the virtual assistant in the virtual environment is updated in real-time responsive to execution of the logic.
accessing virtual environment data including information regarding a virtual environment that is at least partially visible to a user through a field of view of the mixed reality device, wherein the virtual environment data indicates: a location within the virtual environment of a virtual assistant; and a headpose of the mixed reality device; 
accessing virtual environment data including information regarding a virtual environment that is at least partially visible to a user through a field of view of the mixed reality device, wherein the virtual environment data indicates: a location within the virtual environment of a virtual assistant; and a headpose of the mixed reality device that indicates an orientation and position of a user of the mixed reality device;
executing one or more locomotion rules that control movement of the virtual assistant;
executing logic configured to determine movements and interactions of the virtual assistant; wherein the logic associated with the virtual assistant includes at least: one or more locomotion rules that control movement of the virtual assistant towards the user;
and executing a help rule that, in response to the virtual assistant determining that a move to a target area of the virtual environment would inflict damage on the virtual assistant, causes the virtual assistant to request help from the user.
and a help rule that, in response to the virtual assistant determining that a move to a target area of the virtual environment would inflict damage on the virtual assistant, causes the virtual assistant to request help from the user;


Current Application 
3
4
6
7
8
12
13
14
15
16
17
19
20
21
U.S. Patent No.11,176,757
11
12
14
1
2
6
7
8
9
10
15
17
18
20



Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action, or by filing a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record with regards to claim 2 is Schmeil et al. (“MARA – A Mobile Augmented Reality-Based Virtual Assistant”, IEEE, 2007)(Hereinafter referee to as Schmeil).
Schmeil teaches utilizing a mobile augmented reality system with a headset in which the user interacts with a virtual anothropomorphic assistant (Our mobile AR setup uses a notebook computer with a 2 GHz processor and an ATI Mobility FireGL V3100 graphics accelerator operating under Windows XP. The user’s position is tracked by a Holux GPSlim236 GPS receiver in outdoor settings and by ARToolKit [15] tracking in indoor settings. For accessing the tracking devices and for combining the provided data into stable 6-DOF tracking information we use the MORGAN AR/VR framework [10], which also provides support for the seamless transition between outdoor and indoor tracking. The user can thus roam freely between outdoor and indoor environments. The notebook computer and the GPS receiver are mounted on a backpack worn by the user. See section 3.1, Mobile AR System, paragraph 1)( The virtual assistant is superimposed onto the user’s view by using a Shimadzu DataGlass 2/A display. We decided for a monoscopic optical see-through head-worn display for safety reasons (especially when using the system outdoors). The InertiaCube3 and an external active GPS antenna are mounted to the display. For speech input and output the user wears a headset (a one-ear mono headset, to reduce magnetic interferences). The alternative input device, a common PC wheel-mouse, is either carried in one hand or in a (jacket) pocket. See section 3.1, paragraph 2).  
The virtual assistant is also provided with real world knowledge of the environment (For the guidance and navigation functions of the virtual assistant, extensive information about the real world is required. Therefore, we developed a lightweight, yet powerful environment model, based on the widespread format GPX [17]. This XML schema defines waypoints, routes and tracks. We extended the waypoints to utilize them as local environment models. A local environment is defined as a limited area that can contain objects and has its own Cartesian coordinate system. The sum of all specified local models, which are transformed unambiguously, defines a global environment model, as illustrated in figure 4. See section 3.3, paragraph 1).
The user is also able to interact with real world objects that are mapped to a virtual VRML scene and the virtual assistant responds by uttering the name and pointing to it (The user selects objects with the view pointer, i.e. by keeping them centered in the field of view for longer than one second. The assistant then utters the name of the object and points at it. See section 3.5 Multimodal Interaction, paragraph 4).
Schmeil is silent to the limitations “executing one or more locomotion rules that control movement of the virtual assistant; and executing a help rule that, in response to the virtual assistant determining that a move to a target area of the virtual environment would inflict damage on the virtual assistant, causes the virtual assistant to request help from the user.” of claim 2 when read in light of the rest of the limitations in claim 2 and thus claim 2 contains allowable subject matter.
Claim 21 contains similar subject matter to claim 2 in merely a different form and contains allowable subject matter for the same reasons recited above.
Claims 3-20 contain allowable subject matter because they depend on a claim containing allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611